Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-19-00777-CR

                                        The STATE of Texas,
                                             Appellant

                                                  v.

                                       Rahida Shavett SLACK,
                                              Appellee

                     From the County Court at Law No. 12, Bexar County, Texas
                                      Trial Court No. 601338
                            Honorable Yolanda T. Huff, Judge Presiding

Opinion by:       Liza A. Rodriguez, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: June 23, 2021

REVERSED AND REMANDED

           The State appeals from the trial court’s order granting Rahida Shavett Slack’s motion to

dismiss for violation of her right to a speedy trial and dismissing the assault-bodily injury charge

against her. On appeal, the State argues the trial court erred in determining Slack’s right to a speedy

trial was violated and dismissing her case. We reverse the trial court’s order and remand the cause

for further proceedings consistent with this opinion.
                                                                                                     04-19-00777-CR


                                                  BACKGROUND

         On November 19, 2018, Rahida Shavett Slack and her mother, Vivian Lampkin, were each

charged with assault-bodily injury. The assault against complainant Sandra Denise Robinson was

alleged to have occurred on November 21, 2016. Thus, Slack and Lampkin were charged two days

before the statute of limitations would have run. Slack was arrested on November 30, 2018. That

same day, she posted bond and was released. 1

         At the first trial setting on May 7, 2019, the State announced “not ready.” The trial court

reset the case for June 18, 2019. At the June setting, Slack announced “not ready,” and the trial

was reset for August 27, 2019. On August 27, 2019, Slack filed a motion for continuance, arguing

that photographic evidence had not been disclosed to the defense. Additionally, Slack’s attorney

asserted in the motion for continuance that he would be on vacation from September 17, 2018 to

October 12, 2018. Also on August 27, 2019, Slack filed a motion to dismiss, arguing that her right

to a speedy trial had been violated because the State had “waited an unreasonably long period of

time from the date of offense to charge and arrest” her, which resulted in her suffering “substantial

prejudice.” Slack requested that the trial court grant the motion and dismiss the charge against her.

The trial court granted Slack’s motion for continuance and reset the case for October 15, 2019.

         At the October 15, 2019 setting, the trial court heard Slack’s motion to dismiss for violation

of her right to speedy trial. After hearing the evidence, the trial court granted the motion and

dismissed the case against Slack for violation of her right to a speedy trial. 2 The State appeals.

Slack did not file an appellee’s brief.



1
  In the trial court, Slack’s and Lampkin’s cases were consolidated. The same defense counsel represented both Slack
and Lampkin, and a motion for speedy trial was filed in each case. In its findings of fact, the trial court stated that
“[f]or purposes of judicial economy, the court is considering the testimony from the hearing on October 15, 2019 in
both cases.”
2
  The trial court heard both Slack’s and Lampkin’s motions to dismiss at the same time. It then granted both motions
and dismissed both cases.


                                                         -2-
                                                                                         04-19-00777-CR


                                             DISCUSSION

        The Sixth Amendment to the Constitution, made applicable to the States though the

Fourteenth Amendment, guarantees an accused the right to a speedy trial. U.S. CONST. amend. VI,

XIV. “A speedy trial protects three interests of an accused: freedom from oppressive pretrial

incarceration; mitigation of the anxiety and concern accompanying public accusation; and

avoidance of impairment to the accused’s defense.” Cantu v. State, 253 S.W.3d 273, 280 (Tex.

Crim. App. 2008). “The right attaches once a person becomes an ‘accused’—that is, once he is

arrested or charged.” Id. (citing United States v. Marion, 404 U.S. 307, 321 (1971)). Courts analyze

federal constitutional speedy-trial claims “on an ad hoc basis” by weighing and then balancing the

four factors enunciated in Barker v. Wingo, 407 U.S. 514, 532 (1972): (1) the length of delay; (2)

the reason for the delay; (3) the defendant’s assertion of his right to a speedy trial; and (4) prejudice

to the defendant because of the length of delay. “While the State has the burden of justifying the

length of delay, the defendant has the burden of proving the assertion of the right and showing

prejudice.” Cantu, 253 S.W.3d at 280. “If the defendant can make a threshold showing that the

interval between accusation and trial is ‘presumptively prejudicial,’ then a court must consider

each of the remaining Barker factors and weigh them.” Balderas v. State, 517 S.W.3d 756, 767

(Tex. Crim. App. 2016).

        “When reviewing the trial court’s application of the Barker test, we give almost total

deference to the trial court’s historical findings of fact that the record supports, and we draw

reasonable inferences from those facts necessary to support the trial court’s findings.” Id. at 767-

68. “A reviewing court should not consider in its deliberations record evidence that was not before

the trial court when it made its ruling.” Id. at 768. “Review of the individual Barker factors

necessarily involves fact determinations and legal conclusions, but the balancing test as a whole is

a purely legal question that we review de novo.” Id.


                                                  -3-
                                                                                      04-19-00777-CR


       A. The Length of Delay

       We measure the length of delay from (1) the time the accused is arrested or charged to (2)

the time of trial or the defendant’s demand for a speedy trial. See Cantu, 253 S.W.3d at 280;

Zamorano v. State, 84 S.W.3d 643, 648 (Tex. Crim. App. 2002). “In general, courts deem delay

approaching one year to be ‘unreasonable enough to trigger the Barker enquiry.’” Balderas, 517

S.W.3d at 768 (quoting Dragoo v. State, 96 S.W.3d 308, 314 (Tex. Crim. App. 2003)). “The extent

to which the delay exceeded the minimum needed to trigger judicial examination factors into [the

court’s] assessment of the first Barker factor.” Balderas, 517 S.W.3d at 768. “For example, an

interval of three and one-half years ‘stretched far beyond the minimum needed to trigger the

enquiry’ and weighed heavily in favor of finding a violation of the speedy trial right.” Id. (quoting

Dragoo, 96 S.W.3d at 314).

       Here, Slack was arrested on November 30, 2018, and was immediately able to post bond.

Her motion to dismiss for violation of her right to a speedy trial was heard on October 15, 2019.

See Zamorano, 84 S.W.3d at 649 (measuring length of delay from time of defendant’s arrest to the

date of the hearing on his speedy trial motion). Thus, the length of time was approximately eleven

months. We conclude this length of delay is presumptively unreasonable and triggers a speedy trial

analysis. See id. at 649 n.26 (explaining that courts generally hold “any delay of eight months or

longer is presumptively unreasonable and triggers speedy trial analysis”). However, because the

delay just exceeds the minimum needed to trigger the other Barker factors, this first factor does

not weigh heavily in favor of finding a violation of Slack’s speedy trial right. See Balderas, 517

S.W.3d at 768.

       B. The Reason for the Delay

       In assessing the second Barker factor, “we assign different weights to different reasons”

Balderas, 517 S.W.3d at 768. “Some reasons are valid and serve to justify an appropriate delay.”


                                                -4-
                                                                                         04-19-00777-CR


Id. “Deliberate delay intended to ‘hamper the defense’ weighs heavily against the State, while

more neutral reasons, such as negligence or overcrowded courts, weigh less heavily.” Id.

“Additionally, we consider ‘whether the government or the criminal defendant is more to blame

for th[e] delay.’” Id. (quoting Vermont v. Brillon, 556 U.S. 81, 90 (2009)). “Delay caused by either

the defendant or his counsel weighs against the defendant.” Id. “In the absence of an assigned

reason for the delay, a court may presume neither a deliberate attempt on the part of the State to

prejudice the defense nor a valid reason for the delay.” Id.

        At Slack’s first trial setting on May 7, 2019, the State announced, “not ready,” which the

prosecutor at the speedy trial hearing stated was “common practice for each side to get one not

ready.” At the second trial setting on June 18, 2019, the defense announced “not ready.” At the

speedy trial hearing, the trial court asked the defense why it had announced “not ready” at the June

setting. Defense counsel responded that he did not recall the exact reason but he believed the

defense “may have had a missing witness [who] wasn’t able to be there.” On the date of the third

trial setting, August 27, 2019, the defense filed a motion for continuance and a motion to dismiss

for violation of the right to speedy trial. The trial court asked the defense at the speedy trial hearing

why it had moved for a continuance at the August setting. Defense counsel replied,

        there was an issue with the discovery in this case that had not been provided to [the
        defense] and that’s why the court granted our motion for continuance on that,
        because we came in showing that this was necessary evidence that we needed to
        have. Specifically, it was the evidence from the murder case that arose
        contemporaneously with this incident.

The prosecutor responded that the defense had not brought up this discovery issue in the two prior

trial settings. Further, the prosecutor stated at the hearing that the “discovery had been made

available all the way back from November of 2018 when the case was filed. So there was no

discovery that was being withheld . . . .” According to the prosecutor, the defense counsel had not

followed up with “what the notice of additional discovery said that had been uploaded from


                                                  -5-
                                                                                        04-19-00777-CR


November of 2018.” The prosecutor stated that the discovery had not been uploaded late and had

all been uploaded in November of 2018. In its findings of fact, the trial court stated the following

with respect to the August 27, 2019 trial setting:

        On August 27, 2019, the case was set for trial. [Ms. Slack] did not recall the reason
        the trial did not go forward on that date. In reviewing the [c]ourt’s official file, the
        [c]ourt notes that a formal Motion for Continuance was filed indicating that the
        Defense believes that discovery is not complete, and cites specific items of evidence
        that it believes to be in existence that had not been tendered to the defense.

Thus, the trial court made no findings about whether the discovery had been timely provided by

the State.

        The record reflects that the first trial setting was reset because the State announced “not

ready,” which the prosecutor stated is common for first settings. Thus, the State’s reason was a

neutral one. See Balderas, 517 S.W.3d at 768. At the second trial setting, the defense announced

“not ready.” Defense counsel could not recall why the defense had not been ready but thought it

could have been because of a missing witness. Delay caused by the defendant weighs against the

defendant. Id. Thus, the delay in not going forward with this second setting weighs against Slack.

With regard to the August setting, the defense moved for a continuance, alleging the existence of

evidence that the State failed to tender to the defense. The record before us contains no evidence

that would support even an implied finding that the State withheld evidence for purposes of trial

delay. Thus, we cannot hold that this factor weighs heavily against the State and, at most, would

weigh only slightly in Slack’s favor.

        C. Slack’s Assertion of Her Right to a Speedy Trial

        “Whether and how a defendant asserts his right is closely related to the other [Barker]

factors . . . .” Barker, 407 U.S. at 531. “The more serious the deprivation, the more likely a

defendant is to complain.” Cantu, 253 S.W.3d at 283 (quoting Barker, 407 U.S. at 531). “As a

result, this factor ‘is entitled to strong evidentiary weight in determining whether the defendant is


                                                  -6-
                                                                                      04-19-00777-CR


being deprived of the right [to a speedy trial].’” Gonzales v. State, 435 S.W.3d 801, 810-11 (Tex.

Crim. App. 2014) (quoting Barker, 407 U.S. at 531-32). “Filing for a dismissal instead of a speedy

trial will generally weaken a speedy-trial claim because it shows a desire to have no trial instead

of a speedy one.” Cantu, 253 S.W.3d at 283. “Repeated requests for a speedy trial weigh heavily

in favor of the defendant, while the failure to make such requests supports an inference that the

defendant does not really want a trial, he wants only a dismissal.” Id.

       In her motion to dismiss for violation of her right to a speedy trial filed on August 27, 2019,

Slack requested only that her case be dismissed. She did not request that her case be set

immediately for trial. Instead, that same day, Slack filed a motion for continuance. Both Slack’s

motion to dismiss and her motion for continuance weigh against her and support an inference that

she wanted only a dismissal. See id. This factor weighs heavily against Slack.

       D. Prejudice to Slack

       “Because ‘pretrial delay is often both inevitable and wholly justifiable,’ the fourth Barker

factor examines whether and to what extent the [length of] delay has prejudiced the defendant.”

Cantu, 253 S.W.3d at 285 (quoting Doggett v. United States, 505 U.S. 647, 656 (1992)). “To

analyze prejudice, we consider three interests of defendants that the Speedy Trial Clause was

designed to protect: (1) preventing oppressive pretrial incarceration; (2) minimizing the anxiety

and concern of the accused; and (3) limiting the possibility that the defense will be impaired.”

Balderas, 517 S.W.3d at 772. “The last interest is the most important because the fairness of the

criminal-justice system is distorted when a defendant is unable to adequately prepare his defense.”

Id. “A defendant has the burden to make some showing of prejudice, but a showing of actual

prejudice is not required.” Id. “Excessive delay presumptively compromises the reliability of a

trial in ways that neither party can prove or identify.” Id.




                                                 -7-
                                                                                       04-19-00777-CR


       With regard to the first interest the Speedy Trial Clause was designed to protect, we note

that Slack is not incarcerated and is on bond. Thus, the first interest is not implicated. With regard

to the second interest, minimizing anxiety and concern of the accused, Slack did not testify that

she suffered from any anxiety as a result of this case. Finally, with regard to the third interest,

Slack testified at the hearing that two potential witnesses for her and Lampkin’s defense had passed

away before the first trial date. According to Slack, both witnesses would have been able to testify

about her and Lampkin’s “peaceful and law-abiding character” and would have testified about the

complainant’s “history of violence.” However, Slack admitted that other witnesses could be called

to testify as to the same facts. Given that both witnesses passed away before the first trial setting,

any prejudice suffered by Slack as a result of these two witnesses not being able to testify could

not be related to a violation of Slack’s right to a speedy trial. See Cantu, 253 S.W.3d at 280 (fourth

Barker factor regarding prejudice is not measured from date of offense but from time accused is

arrested or charged). We conclude Slack did not meet her burden of showing prejudice. See id.

(explaining that the defendant has the burden of proving the assertion of the right and showing

prejudice”). Thus, this fourth Barker factor weighs against Slack.

       E. Balancing the Four Barker Factors

       “Having addressed the four Barker factors, we must now balance them.” Balderas, 517

S.W.3d at 773. Although “[r]eview of the individual Barker factors necessarily involves fact

determinations and legal conclusions,” “the balancing test as a whole is a purely legal question

that we review de novo.” Id. at 768. Further, we “apply the Barker balancing test with common

sense and sensitivity to ensure that charges are dismissed only when the evidence shows that a

defendant’s actual and asserted interest in a speedy trial has been infringed.” Id. at 773 (quoting

Cantu, 253 S.W.3d at 281) (emphasis added). Weighing in favor of finding a violation of Slack’s

speedy trial right is the first factor. However, the length of delay of eleven months is not excessive


                                                 -8-
                                                                                      04-19-00777-CR


and should not be afforded much weight. See id. at 768. Similarly, even if the State contributed to

a delay at the August trial setting, the second factor would weigh only slightly in Slack’s favor. In

contrast, the third and fourth factors weigh against Slack, with the third factor weighing heavily

against her. Therefore, in balancing these four factors, we conclude Slack’s right to a speedy trial

was not violated.

                                           CONCLUSION

       Because the trial court erred in granting Slack’s motion to dismiss, we reverse the order of

the trial court and remand the cause for further proceedings consistent with this opinion.

                                                  Liza A. Rodriguez, Justice

DO NOT PUBLISH




                                                -9-